Title: To George Washington from Major General Alexander McDougall, 24 November 1779
From: McDougall, Alexander
To: Washington, George


        
          [West Point] Novr 24th 1779
        
        From present appearances, It will be impracticable to get Provission into this Garrison before the River closes to Supply three Brigades during the uncertain season of the Navigation: or to get materials to Build Barracks to cover them & the Artillery and Artificers. One or two of those Brigades must Hutt, at near three miles distance from the Point. The Comy informed me the Supplies of flour are to come from Dutches County. When the River is not Navigable it must come down thro Fish Kill to Mr Buds at the Cross Road. Half a mile from there on the road to west point is an Excellent Piece of Ground for Hutting, with a Run of water in front and a ridge to cover the Troops from the North and Westerly winds. The carting from this ground to west point is about two miles & a half & is more Labour than from Buds to Fish Kill. Nixons Hutts at the Village & above it may easily be repaired. Should a Brigade Hutt near Buds it will be at Hand to reinforce this Post on the shortest Notice, when the season will admit of opperations on the river; be Easier Supplied With every necessary than on the Point, and save Timber & fuel for the Garrison. From these considerations I am of oppi[n]ion, that it will be expedient to Post two Brigades on the East Side for the winter. From there the Garrisons may be taken for the works on that Side and Kings Ferry, and furnish the Guards for the lines. This duty will not be harder on them, than the fatigue of the Garrison. But if three Brigades are here, the one on the

east Side cannot furnish those commands, and it will often happen that the River cannot be crossed for weeks, together. And as there is a Post at Kings-Ferry the Enemy can not Surprise this Garrison if Proper arrangements are made. For this reason smaller Guards than those mentioned by Genl De Portail will be suff[i]cient at Fort mon[tg]ome[r]y & Robisons Landing. The Guards furnished last winter on the lines consisted of four Parties of Sixty men each, well officered; under the orders of a Field officer. the reason of having them distinct Guards was, that Singely they were no object; and they could not be all Surprised at once. They were relieved once every month, when the weather permitted. I think the Garrisons at the Ferry will best promote the Service by being fixed for if they are frequently relieved, the Barracks or Quarters will be greatly injured. The Artillery of the Troops Quartered on the East Side last winter were all Parked at Fish-Kill; and their Horses & those of the wagons were sent off at a distance. The like was done with the most of the riding Horses, or we should not have been able to have Supported one Express Horse at the Post.
      